UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6340



ALVIN J. PATTERSON,

                                           Petitioner - Appellant,

          versus


DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                                            Respondent - Appellee.



                            No. 99-6341



ALVIN J. PATTERSON,

                                           Petitioner - Appellant,

          versus


DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-545-AM)


Submitted:   July 6, 1999                  Decided:   July 16, 1999
Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin J. Patterson, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Alvin J. Patterson seeks to appeal the district court’s order

granting Respondent’s motion to dismiss and denying relief on his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeals on the reasoning of the

district court.    See Patterson v. Director of VA Dep’t of Corr.,

No. CA-98-545-AM (E.D. Va. Feb. 8, 1999).*    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
         The district court order was filed February 4, 1999.


                                  3